On Motion for Rehearing.
Per Curiam.
The principal reason, urged by the defendant herein, for a rehearing is that we did not decide the question: “Was or was not the appointment of an appraiser, under the statute in controversy, a judicial act?” Whether the action here invoked is judicial action, is not a controlling question. It is similar to the action of the circuit court in allowing the claims of coroners in cases of inquest on the dead body of a stranger. Section 15655, 3 Comp. Laws 1915.
It was held in Be Toepel, 139 Mich. 85, that such action called for the exercise of judicial discretion, and was so far judicial, that a person might be held guilty of a contempt of court, committed while the court was considering the matter. But, without dis-’ turbing that ruling, in People v. Hoffmann, 142 Mich. 531, it was held that such allowance or approval was not a judgment; and this doctrine was reiterated, and the cases collected and cited in Edwards v. Auditor General, 161 Mich. 639.
We think that the act in question may lawfully be performed by the circuit court in the manner pointed out in the statute.
The motion for a rehearing is denied.